Exhibit 10.90

 
LOAN AGREEMENT
 
(Healthcare Center)
 
THIS LOAN AGREEMENT (this “Agreement”) is made and entered into this           
day of December, 2005, by and between ARC BRANDYWINE, L.P., a Delaware limited
partnership (hereinafter called “Borrower”), and GUARANTY BANK, a federal
savings bank (hereinafter called “Lender”);
 
ARTICLE I
  
DEFINITIONS
 
1.1.  Defined Terms. As used in this Agreement, the following terms shall have
the meanings shown:
 
“Agency”. The Centers for Medicare and Medicaid Services, the Drug Enforcement
Administration, the Environmental Protection Agency, any other state or federal
licensing or regulatory authority (including any licensing or regulatory
authority responsible for administering or dispensing Medicaid or Medicare
payments or any other third party payor billing policies, procedures,
limitations or restrictions), or any other public or private agency or
organization, including without limitation, any public or private accreditation
agency or organization.
 
“CCRC Property”. The continuing care retirement community which includes the
Facility as well as the other facilities located on the property described on
Exhibit A attached hereto and made a part hereof.
 
“Continuing Care Agreement”. Agreement by and between a resident and any
Property Related Person executed upon resident’s purchase of a residential unit
on the CCRC Property which provides for personal care services at the CCRC
Property.
 
“Deficiency Notices”. All notices and other written communications from any
Agency or Governmental Authority which licenses, regulates, certifies, accredits
or evaluates the Property Related Persons, the Property or the operation of the
Property by the Property Related Persons alleging that the Property Related
Persons, the Property or the operation of the Property by the Property Related
Persons in whole or in part fails to comply or, if corrective action is not
taken, shall fail to comply with, any or all of the Agency's or Governmental
Authority's requirements for and conditions of licensing, regulation,
certification or accreditation by or participation in programs of the Agency or
Governmental Authority or otherwise relating to the continuous operation of all
or any portion of the Property or the programs of the Property Related Persons
or the eligibility or entitlement of the Property Related Persons to receive
reimbursement from any Agency or Governmental Authority.
 
“Facility”. The 48-unit healthcare center located upon the CCRC Property.
 
“GAAP”. Generally accepted accounting principles, as from time-to-time in effect
in the United States of America, or such alternative accounting standard as may
be acceptable to the Lender, consistently applied.
 
1

--------------------------------------------------------------------------------


“Governmental Authority”. The United States, the state, the county and the city
or any other political subdivision in which the CCRC Property is located, and
any other political subdivision, agency or instrumentality having jurisdiction
over the CCRC Property or any of the Property Related Persons.
 
“Governmental Requirements”. All laws, ordinances, statutes, codes, rules,
regulations, orders and decrees of any Governmental Authority applicable to any
of the Property Related Persons or the CCRC Property.
 
“Guarantor”. American Retirement Corporation, a Tennessee corporation.
 
“Healthcare Information Laws”. As defined in Section 3.1(k).
 
“HIPAA”. As defined in Section 3.1(k).
 
“Licenses”. Any and all licenses, operating permits, franchises, and other
licenses, authorizations, certifications, permits, or approvals, other than
construction permits, issued by, or on behalf of, any Governmental Authority now
existing or at any time hereafter issued, with respect to the acquisition,
construction, renovation, expansion, leasing, ownership and/or operation of the
CCRC Property, accreditation of the CCRC Property, any and all operating
licenses issued by any Governmental Authority, any and all pharmaceutical
licenses and other licenses related to the purchase, dispensing, storage,
prescription or use of drugs, medications, and other “controlled substances,”
and any and all licenses relating to the operation of food or beverage
facilities or amenities, if any.
 
“Loan”. The $5,000,000 loan made this date by Lender to Borrower and evidenced
by the Note.
 
“Managed Care Plans”. Any health maintenance organization, preferred provider
organization, individual practice association, competitive medical plan,
referral service or similar arrangement, entity, organization, or Person.
 
“Management Agreement”. The Management Agreement dated December 6, 2005 by and
between Manager and the Borrower applicable to the Facility, as the same may be
amended from time to time.
 
“Manager”. ARC Management, LLC, a Tennessee limited liability company, and any
successor manager of the Facility approved by Lender in writing.
 
“Material Adverse Change”. As to the specified Person, a material adverse change
in the business, operations, property, condition (financial or otherwise) or
prospects of such Person and, in addition, as to the Borrower, any material
adverse change in (i) the ability of the Borrower to perform its obligations
under this Agreement or any of the other Loan Documents or (ii) the validity or
enforceability of this Agreement or any of the other Loan Documents or the
rights or remedies of the Lender hereunder or thereunder.
 
“Net Operating Income”. The gross income received by Borrower from the operation
of the CCRC Property for the calendar quarter in question, less expenses
incurred and/or paid by Borrower in connection with the operation and
maintenance of the CCRC Property that are allocable to such period (other than
management fee expenses), computed on an accrual basis without regard to
depreciation or debt service, but otherwise in accordance with generally
accepted accounting principles consistently applied. Included within the
expenses shall be annual capital expenditures equal to $300 per Unit.
Documentation of Net Operating Income and expenses shall be certified by an
officer of Borrower with detail satisfactory to Lender and shall be subject to
the approval of Lender.
 
2

--------------------------------------------------------------------------------


“Note”. The $5,000,000 promissory note dated as of the date hereof from Borrower
to Lender.
 
“Operating Agreements and Management Contracts”. Any and all contracts and
agreements previously, now or at any time hereafter entered into by the Property
Related Persons with respect to the acquisition, construction, renovation,
expansion, ownership, operation, maintenance, use or management of the CCRC
Property or otherwise concerning the operations and business of the CCRC
Property, including, without limitation, the Management Agreement, any and all
service and maintenance contracts, any employment contracts, any and all
management and operating agreements, any and all consulting agreements,
laboratory servicing agreements, pharmaceutical contracts, physician, other
clinician or other professional services provider contracts, therapy referral,
food and beverage service contracts, and other contracts for the operation and
maintenance of, or provision of services to, the CCRC Property.
 
“Participation Agreements”. Any and all third party payor participation or
reimbursement agreements now or at any time hereafter existing for the benefit
of the Property Related Persons relating to rights to payment or reimbursement
from, and claims against, private insurers, Managed Care Plans, employee
assistance programs, Blue Cross and/or Blue Shield, federal, state and local
Governmental Authorities, including without limitation, Medicare, Medicaid,
TRICARE, VA and other third party payors.
 
“Person”. An individual, a general or limited partnership, a limited liability
company, a limited liability partnership, a corporation, a business trust, a
joint stock company, a trust, an unincorporated association, a joint venture, a
Governmental Authority or other entity of whatever nature.
 
“Pledge Agreement”. Collectively, the Pledge Agreements dated as of the date
hereof made by Guarantor, ARCPI Holdings, Inc., a Delaware corporation, and ARC
Brandywine GP, LLC, a Tennessee limited liability company, for the benefit of
Lender.
 
“Property Related Persons”. Borrower, Manager and ARC Brandywine GP, LLC.
 
“Purchase Agreement”. Agreement entered into by any resident and any Property
Related Person whereby resident agrees to purchase from the Property Related
Person a life-estate in a residential unit located on the CCRC Property.
 
3

--------------------------------------------------------------------------------


“Repairs”. As defined in Section 3.1(l).
 
“Replacement Reserve Escrow Account”. As defined in Section 3.1(l).
 
“Repurchase Agreement”. Agreement entered into by and between any resident and
any Property Related Person whereby resident or resident’s authorized agent is
required to convey resident’s life-estate interest in the unit to the Property
Related Person upon becoming a permanent resident of the healthcare facility or
when the Continuing-Care Agreement is terminated.
 
“Resident Agreements”. Any and all contracts and agreements executed by, or on
behalf of any resident or other Person seeking residency or occupancy in the
CCRC Property and related services from the Property Related Person. The term
Resident Agreements shall also include any and all contracts, authorizations,
agreements and/or consents executed by, or on behalf of any patient or other
Person seeking services from the Property Related Persons pursuant to which the
Property Related Persons provide or furnish long-term care and related services
at the CCRC Property, including the consent to treatment and assignment of the
payment of benefits by a third party.
 
“Security Agreement”. The Security Agreement dated as of the date hereof made by
Borrower and Manager for the benefit of Lender.
 
“Security Instrument”. That certain Open-End Mortgage, Security Agreement and
Fixture Filing dated as of the date hereof made by Borrower for the benefit of
Lender.
 
“Unit”. A fully constructed unit at the CCRC Property, for which a certificate
of occupancy has been issued by the applicable Governmental Authority.
 
“Work Inspector”. As defined in Section 3.1(l).
 
Capitalized terms not otherwise defined herein have the meaning assigned such
terms in the Security Instrument or the Note, as the case may be.
 
ARTICLE II  
 
REPRESENTATIONS AND WARRANTIES
 
2.1.  Representations and Warranties of the Borrower. To induce the Lender to
enter into this Agreement and to make the Loan, the Borrower hereby represents
and warrants to the Lender as of the date hereof as follows:
 
(a)  Litigation. With respect to the CCRC Property, there is no threatened or
pending revocation, suspension, termination, probation, restriction, limitation
or non-renewal of any material License or any similar accreditation or approval
by or from any organization or Governmental Authority for healthcare providers,
including, without limitation, the issuance of any provisional License or other
License with a term of less than twelve (12) months, as a consequence of any
sanctions imposed by any Governmental Authority. There is no threatened or
pending assessment of any civil or criminal penalties by any Governmental
Authority.
 
(b)  Compliance with Laws. No Property Related Person is in violation of any
Governmental Requirement pertaining to the operation of the CCRC Property,
patient rights, resident rights, employment practices, health standards or
controls. Except as disclosed to the Lender prior to the date hereof, the
Property Related Persons are in compliance with all accreditation standards and
requirements to which each is subject. The Property Related Persons have
obtained or applied for all Licenses necessary to the ownership of their
property and to the conduct of their activities which, if not obtained, could
materially adversely affect the ability of the Property Related Persons to
conduct the activities of the CCRC Property, including, without limitation, as
appropriate, the dispensing, storage, prescription, disposal, and use of drugs,
medications and other “controlled substances” and the maintenance of cafeteria
and other food and beverage facilities or services. To the extent the Property
Related Persons have applied for any required Licenses which have not yet been
issued, the operation and conduct of the CCRC Property by the Property Related
Persons is nonetheless in compliance with all Governmental Requirements. The
Property Related Persons currently have obtained all Licenses necessary under
Governmental Requirements for the operation of the Facility.
 
4

--------------------------------------------------------------------------------


(c)  Licenses and Certifications. With respect to each License the Property
Related Persons possess or have applied for, (i) no material default has
occurred or is continuing under the terms thereof, and no event has occurred
which, with the giving of notice or the lapse of time, or both, would constitute
a material breach of any condition to the issuance, maintenance, renewal and/or
continuance thereof, (ii) the Property Related Persons have paid all fees,
charges and other expenses to the extent due and payable with respect to, and
have provided all information and otherwise complied with all material
conditions precedent to, the issuance, maintenance, renewal, and continuance of
such License, (iii) none of the Licenses are conditional, provisional,
probationary or restricted in any material way, (iv) the Property Related
Persons have not received any notice from any Governmental Authority relating to
any actual or pending suspension, revocation, restriction, or imposition of any
probationary use of such License, nor has any License been materially amended,
supplemented, rescinded, terminated, or otherwise modified except as otherwise
disclosed in writing to, and approved by, the Lender, (v) no Property Related
Person has made any previous assignment of any of the Licenses to any Person,
except as security for loans and other financial accommodations, if any, which
are to be paid with the proceeds of the Loan and are to be terminated promptly
following the date hereof, (vi) no financing statement covering any of the
Licenses has been executed by a Property Related Person or is on file in any
public office, except for those financing statements relating to loans and other
financial accommodations, if any, which are to be paid with the proceeds of the
Loan and are to be terminated promptly following the date hereof, and (vii) each
License has been issued for a period of at least twelve (12) months from the
date of issuance or for such lesser time to the extent the issuance for less
than twelve (12) months is not the consequence of any sanctions imposed by any
Governmental Authority.
 
(d)  Certain Payments. Neither the Borrower nor any director, officer, member,
partner, employee or agent of the Borrower acting for or on behalf of the
Borrower has knowingly and willfully paid or caused to be paid, directly or
indirectly, in connection with the business of the Borrower:
 
5

--------------------------------------------------------------------------------


(i)  any bribe, kickback or similar payment to any Governmental Authority or any
agent of any supplier; or
 
(ii)  any contribution to any political party or candidate (other than personal
funds of directors, officers, members, partners, employees or agents not
reimbursed by their respective employers or as otherwise permitted by applicable
laws).
 
To the best of Borrower's knowledge, the above representation is true and
correct with respect to the other Property Related Persons.
 
(e)  Operating Agreements and Management Contracts. The Borrower has furnished
to the Lender photocopies of all material Operating Agreements and Management
Contracts entered into with the Property Related Persons, and all amendments,
supplements and modifications thereto. With respect to each such Operating
Agreement and Management Contract, (i) such Operating Agreement and Management
Contract is or will be at the time of execution and delivery thereof valid and
binding on the parties thereto and in full force and effect, (ii) no material
default has occurred or is continuing under the terms thereof, and no event has
occurred which, with the giving of notice or the lapse of time, or both, would
constitute a material default thereunder, and no party thereto has attempted or
threatened to terminate any such Operating Agreement and Management Contracts,
(iii) the Property Related Persons have not made any previous assignment of the
Operating Agreements and Management Contracts to any Person, except as security
for loans and other financial accommodations, if any, which are to be paid with
the proceeds of the Loan and are to be terminated promptly following the date
hereof, and (iv) no financing statement covering any of the Operating Agreements
and Management Contracts is on file in any public office, except for those
financing statements relating to loans and other financial accommodations which
are to be paid with the proceeds of the Loan and are to be terminated promptly
following the date hereof.
 
(f)  Participation Agreements. The Borrower hereby represents that the CCRC
Property is a private pay retirement community and as such, no Property Related
Person has entered into any Participation Agreement with respect to the CCRC
Property.
 
(g)  Hill-Burton Act. The Borrower has not, nor to the best of the Borrower's
knowledge, has any prior owner of the CCRC Property during the twenty (20) year
period immediately preceding the date hereof, received any funds to finance the
construction and/or acquisition of the CCRC Property pursuant to Title VI of the
Public Health Service Act (commonly referred to as the Hill-Burton Act) or Title
XVI of the Public Health Service Act.
 
(h)  Fraud and Abuse. To the Borrower's knowledge, each Property Related Person,
its directors, officers and employees have not engaged in any activities which
are in violation of Sections 1128A, 1128C or 1877 of the Social Security Act (42
U.S.C. §§ 1320a-7a, 1320a-7c and 1395nn), the False Claims Act (31 U.S.C. § 3729
et seq.), the Program Fraud Civil Remedies Act of 1986 (31 U.S.C. § 3801 et
seq.) or other federal or state laws and regulations, including, but not limited
to, the following:
 
6

--------------------------------------------------------------------------------


(i)  knowingly and willfully making or causing to be made a false statement or
representation of a material fact in any application for any benefit or payment;
 
(ii)  knowingly and willfully making or causing to be made a false statement or
representation of a material fact for use in determining rights to any benefit
or payment;
 
(iii)  failing to disclose knowledge of the occurrence of any event affecting
the initial or continued right to any benefit or payment on its own behalf or on
behalf of another, with intent to fraudulently secure such benefit or payment;
 
(iv)  knowingly and willfully offering, paying, soliciting, or receiving any
remuneration (including any kickback, bribe or rebate), directly or indirectly,
overtly or covertly, in cash or in kind (A) in return for referring an
individual to a Person for the furnishing or arranging for the furnishing of any
item or service, (B) in return for purchasing, leasing or ordering, or arranging
for or recommending, purchasing, leasing or ordering any good, facility, service
or item; or
 
(v)  billing a patient, resident or payor for health services specified in 42
U.S.C. § 1395nn or any other similar or comparable federal or state laws, or
providing such health services to a patient or resident, upon a referral from a
physician where such physician has a financial relationship with the Property
Related Person to which no exception applies under each of the applicable laws.
 
(i)  Certificate of Need Conditions. The Borrower covenants that it has
developed and operated the CCRC Property and is providing services in a manner
consistent with the representations made in the certificate of need application
filed in connection with the CCRC Property and within the project scope and the
conditions placed on the certificate of need, if any.
 
ARTICLE III  
 
COVENANTS AND WARRANTIES
 
3.1.  Affirmative Covenants of the Borrower. The Borrower agrees as follows:
 
(a)   Resident Agreements. The Borrower will submit to the Lender when requested
by the Lender, all information requested by the Lender with respect to all
Resident Agreements, excluding, however any medical information or other
protected health information as defined in 45 CFR §160-103.
 
7

--------------------------------------------------------------------------------


(b)  Conduct of Business and Compliance with Laws. The Borrower covenants and
agrees that it or the Property Related Persons will (i) materially comply with
all Governmental Requirements, including, without limitation, the Occupational
Safety and Health Act of 1970, regulations issued under the Omnibus Budget
Reconciliation Act of 1987, any Governmental Requirement relating to “informed
consents” and rights of patients and residents, qualifications of staff,
staffing requirements and delivery of services in a manner sufficient to protect
the health and safety of patients and residents, (ii) maintain in full force and
effect all Licenses necessary to the ownership and/or operation of the CCRC
Property, including, without limitation, the license to operate the CCRC
Property, Licenses and other approvals related to the storage, dispensation,
use, prescription and disposal of drugs, medications and other “controlled
substances” and, to the extent offered by the Borrower, the maintenance of
cafeteria and other food and beverage facilities or services, (iii) maintain or
cause to be maintained the standard of care for the patients and residents of
the CCRC Property at all times at a level necessary to ensure a level of quality
care and services for the patients and residents of the CCRC Property no less
than prudent industry standard for a similar facility, (iv) maintain or cause to
be maintained a standard of care in the storage, use, transportation and
disposal of all medical equipment, medical supplies, medical products and
medical waste, of any kind and in any form, that is in accordance with, at
least, that of the prudent industry standard and in conformity with all
Governmental Requirements, (v) operate or cause to be operated the CCRC Property
in a prudent manner in material compliance with Governmental Requirements
relating thereto and cause all Licenses, permits, certificates of need, and any
other agreements materially necessary for the use and operation of the CCRC
Property remain in effect, (vi) correct or cause to be corrected any deficiency
set forth in any Agency statement of deficiencies, the curing of which is a
condition of continued licensure or for accreditation of the CCRC Property,
(vii) maintain or cause to be maintained sufficient inventory and equipment of
types and quantities at the CCRC Property to enable the Property Related Persons
to operate the CCRC Property adequately and in a manner which will enable the
Borrower to comply with the provisions of the Loan Documents, and (viii)
maintain or cause to be maintained all deposits, including, without limitation,
deposits relating to residents, patients or Resident Agreements in accordance
with customary and prudent business practices and all Governmental Requirements.
 
(c)  Insurance. The Borrower shall ensure that all healthcare providers with
whom the Property Related Persons contract to provide services at the CCRC
Property are insured against claims arising from such services (including,
without limitation, malpractice coverage) with the same limits, if any, as
applicable to the Borrower pursuant to the Loan Documents or otherwise
acceptable to the Lender.
 
(d)  Notices. The Borrower shall promptly notify the Lender in writing upon
obtaining knowledge of the occurrence of:
 
(i)  the receipt by any Property Related Person of any notice, claim or demand
from any Governmental Authority which alleges that a Property Related Person is
in violation of any of the terms of, or has failed to comply with any material
Governmental Requirement regulating its operation and business, including, but
not limited to, the Health Care Financing Administration or any division
thereof, the Occupational Safety and Health Act and the Environmental Protection
Act;
 
8

--------------------------------------------------------------------------------


(ii)  the actual, threatened or pending (A) revocation, suspension, probation,
restriction, limitation, forfeiture or refusal to renew of any material License,
or (B) the issuance or pending issuance of any material License for a period of
less than twelve (12) months, as a consequence of sanctions imposed by any
Governmental Authority, or (C) the assessment or threatened or pending
assessment, of any civil or criminal penalties by any Governmental Authority or
agent, or any accreditation organization;
 
(iii)  any action, including, but not limited to the amendment of any License,
or the issuance of any new License or certification for the CCRC Property, under
which a Property Related Person proposes (A) to develop a new facility or
service, (B) change any existing facility or service, or (C) to eliminate any
existing or proposed service, which action requires the Property Related Person
to seek either a certificate of need approval or exemption from certificate of
need review or which requires amendment of any License or the issuance of any
new License or certificate for the CCRC Property;
 
(iv)  any other development in the business or affairs of the Property Related
Persons which could have a Material Adverse Change; or
 
(v)  any actual, threatened or pending litigation with respect to the CCRC
Property or the Property Related Persons;
 
in each case describing in detail satisfactory to the Lender in its reasonable
discretion the nature thereof and the action the Borrower proposes to take with
respect thereto.
 
(e)  Deficiency Notices. Without implying any limitation on any other provisions
of this Agreement or any of the other Loan Documents, the Borrower will furnish
or cause to be furnished to the Lender reasonably promptly after receipt thereof
copies of all (A) Deficiency Notices, (B) Agency inspection reports, audits,
surveys, investigations, reviews or evaluations, (C) relevant notices and
written communications from any state or any Agency relating to material
adjustments in reimbursement amounts or to rate reviews, modifications of rates,
inflation adjustments, rate agreements or the like, and (D) responses by, or on
behalf of, the Property Related Persons with respect to any of the foregoing.
The Borrower shall or shall cause the Property Related Persons to promptly
commence and diligently pursue the correction of the subject of each Deficiency
Notice, and shall correct the subject of the Deficiency Notice promptly, but in
any event prior to the expiration of any period allowed by the Agency for
correction. The Borrower shall, at the Lender's request, promptly provide from
time to time such cost estimates, reports and other information as the Lender
may require to demonstrate to the Lender's satisfaction that the Property
Related Persons have the financial and other ability to effect the correction
and are taking the actions required by this Section.
 
(f)  Intentionally Omitted.
 
9

--------------------------------------------------------------------------------


(g)  Intentionally Omitted.
 
(h)  Census Report and Surveys. To the extent permitted by all laws governing
the privacy and confidentiality of individually identifiable health information,
the Borrower will furnish to the Lender promptly following the request of the
Lender reports of the CCRC Property periodic patient or resident census with a
breakdown with respect to the source of payment, licensure survey results,
accreditation survey results and such other information relating to the
operation of the CCRC Property as may reasonably be requested by the Lender from
time to time.
 
(i)  Renewal of Agreements. The Borrower will or will cause the Property Related
Persons to take any and all steps necessary to renew all Resident Agreements,
and Operating Agreements and Management Contracts, except to the extent that the
Borrower deems such renewal to be, in the exercise of prudent business judgment,
contrary to the best interests of the Borrower.
 
(j)  Financial Statements. The Borrower shall provide Lender the following
financial statements and information on a continuing basis during the term of
the Loan:
 
(i)  Within one hundred twenty (120) days after the end of each calendar year,
unaudited financial statements of Borrower and audited financial statements of
Guarantor, prepared by a nationally recognized accounting firm or independent
certified public accountant acceptable to Lender, which statements shall be
prepared in accordance with GAAP, and shall include a balance sheet and
statement of income and expenses for the year then ended. Lender reserves the
right to require, after an Event of Default, annual audited financial statements
of Borrower.
 
(ii)  Within thirty (30) days after the end of each calendar month, unaudited
monthly financial statements of the operations of the CCRC Property, prepared in
accordance with GAAP, which statements shall include a balance sheet and
statement of income and expenses for the calendar month then ended, together
with a rent roll/census of the CCRC Property as of the end of such month,
certified by a representative of Borrower to be true and correct to the best of
the representative's knowledge and belief.
 
(iii)  Within forty-five (45) days of the end of each calendar quarter, a
balance sheet and statement of income and expenses of Borrower and Guarantor for
the quarter then ended, certified by a representative of Borrower and Guarantor,
as applicable, to be true and correct.
 
(iv)  The Lender further reserves the right to require such other financial
information of Borrower, Guarantor and/or the CCRC Property in such form and at
such other times (including monthly or more frequently) as Lender shall
reasonably deem necessary, and Borrower agrees promptly to provide or to cause
to be provided, such information to Lender. All financial statements must be in
the form and detail as Lender may from time to time reasonably request.
 
10

--------------------------------------------------------------------------------


(v)  Within forty-five (45) days after the end of each calendar quarter, a
Compliance Certificate in the form of Schedule I attached hereto and certified
by a representative of the Borrower to be true and correct to the best of the
representative's knowledge and belief.
 
(k)  Compliance with Healthcare Information Laws. Without limiting the
generality of any other provision of this Agreement including, without
limitation, any other representation or warranty made herein, each of the
Property Related Persons and the CCRC Property is in material compliance with
all applicable statutes, laws, ordinances, rules and regulations of any federal,
state or local governmental authority primarily relating to the confidentiality
of patient healthcare information, including without limitation the Health
Insurance Portability and Accountability Act of 1996, as amended, and the rules
and regulations promulgated thereunder (“HIPAA”) (collectively, “Healthcare
Information Laws”). The Property Related Persons have maintained in all material
respects all records required to be maintained by any governmental agency or
authority or otherwise under the Healthcare Information Laws and there are
presently no material violations of the Healthcare Information Laws. Throughout
the term of the Loan, the Property Related Persons will comply in all material
respects with the Healthcare Information Laws.
 
(l)  Replacement Reserve Escrow Account. As additional security for the Loan,
upon request of Lender, Borrower shall establish and maintain a capital repair
reserve (the “Replacement Reserve Escrow Account”) with Lender for payment of
certain non-recurring types of costs and expenses incurred by Borrower for
interior and exterior work to the Facility, including, without limitation,
performance of work to the roofs, chimneys, gutters, downspouts, paving, curbs,
driveways, ramps, balconies, porches, patios, exterior walls, exterior doors and
doorways, floor coverings, windows, elevators and mechanical and HVAC equipment
(collectively, the “Repairs”) provided such costs and expenses are incurred for
repairs (A) not incurred for ordinary wear and tear at the Facility and (B)
categorized under generally accepted accounting principles as a capital expense
and not as an operating expense. Upon Lender's request that the Replacement
Reserve Escrow Account be established and on each and every monthly payment date
thereafter under the Note until the Note is fully paid and performed, Borrower
shall deposit in the Replacement Reserve Escrow Account concurrently with and in
addition to the monthly payment due under the Note a deposit to the Replacement
Reserve Escrow Account in an amount equal to one twelfth (1/12th) of $300 per
Unit at the Facility per annum.
 
All sums in the Replacement Reserve Escrow Account shall be held by Lender in
the Replacement Reserve Escrow Account to pay the costs and expenses of the
Repairs and Lender shall, to the extent funds are available for such purpose in
the Replacement Reserve Escrow Account, disburse to Borrower the amount incurred
and paid by Borrower in performing such Repairs within 10 days following: (A)
the receipt by Lender of a written request from Borrower for disbursement from
the Replacement Reserve Escrow Account and a certification by Borrower that the
applicable item of Repair has been completed; (B) the delivery to Lender of paid
invoices, receipts or other evidence satisfactory to Lender, verifying the cost
and payment of performing the Repairs; (C) for disbursement requests in excess
of $10,000, the delivery to Lender of (1) affidavits, lien waivers or other
evidence reasonably satisfactory to Lender showing that all materialmen,
laborers, subcontractors and any other parties who might or could claim
statutory or common law liens and are furnishing or have furnished material or
labor to the Facility have been paid all amounts due for labor and materials
furnished to the Facility; and (2) a certification from an inspecting architect,
engineer or other consultant reasonably acceptable to Lender (the “Work
Inspector”) describing the completed Repairs and verifying the completion of the
Repairs and the value of the completed Repairs.
 
11

--------------------------------------------------------------------------------


Lender shall not be required to make advances from the Replacement Reserve
Escrow Account more frequently than once in any 30 day period or in an amount
less than the lesser of $5,000 or the total cost of the Repairs for which the
disbursement is requested. In making any payment from the Replacement Reserve
Escrow Account, Lender shall be entitled to rely on such request from Borrower
without any inquiry into the accuracy, validity or contestability of any such
amount.
 
The Replacement Reserve Escrow Account shall not, unless otherwise explicitly
required by applicable law, be or be deemed to be escrow or trust funds. The
Replacement Reserve Escrow Account shall be held in a separate account. Interest
on the funds contained in the Replacement Reserve Escrow Account shall be paid
by Lender to Borrower upon payment in full of the Loan.
 
Upon the occurrence of an Event of Default, Lender may, but shall not be
obligated, to apply at any time the balance then remaining in the Replacement
Reserve Escrow Account against the Loan in whatever order Lender shall
subjectively determine, together with the Make-Whole Breakage Amount arising on
account of such payment. Upon full payment of the Loan in accordance with its
terms or at such earlier time as Lender may elect, the balance of the
Replacement Reserve Escrow Account plus all interest thereon then in Lender's
possession shall be paid over to Borrower and no other party shall have any
right or claim thereto. Lender shall have a perfected security interest in the
Replacement Reserve Escrow Account as additional security to secure payment of
the Note and Borrower shall execute and deliver to Lender such further financing
statements and take such other action as Lender may require to evidence and/or
perfect its security interest in the Replacement Reserve Escrow Account,
including, without limitation, the execution and delivery to Lender of a pledge
and security agreement in form reasonably satisfactory to Lender.
 
Funds held in the Replacement Reserve Escrow Account are solely for the
protection of Lender and entail no responsibility on Lender's part beyond the
payment of the respective items for which they are held following receipt of
bills, invoices or statements therefor in accordance with the terms hereof and
beyond the allowing of due credit for the sums actually received. Upon
assignment of the Loan by Lender, any funds in the Replacement Reserve Escrow
Account shall be turned over to the assignee and any responsibility of Lender,
as assignor, with respect thereto shall terminate.
 
(m)  Management of the CCRC Property. The management of the CCRC Property shall
be by either: (i) Borrower or an entity affiliated with Borrower approved by
Lender for so long as Borrower or said affiliated entity is managing the CCRC
Property in a first class manner; or (ii) a professional property management
company approved by Lender. Such management by an affiliated entity or a
professional property management company shall be pursuant to a written
agreement approved by Lender. Any management agreement shall provide for a
maximum allowable management fee of 5% of gross revenues. In no event shall any
manager be removed or replaced or the terms of any management agreement modified
or amended without the prior written consent of Lender. After an Event of
Default or a default under any management agreement then in effect, which
default is not cured within any applicable grace or cure period, Lender shall
have the right to terminate, or to direct Borrower to terminate, such management
agreement upon 30 days' notice and to retain, or to direct Borrower to retain, a
new management agent approved by Lender. It shall be a condition of Lender's
consent to any management agreement, whether with an affiliate of Borrower or
otherwise, that such manager enter into an agreement with Lender whereby the
manager acknowledges and agrees to the aforesaid rights of Lender and as to such
other matters as Lender may reasonably require.
 
12

--------------------------------------------------------------------------------


(n)  Net Operating Income Test. Subject to the cure rights set forth below, it
shall be an immediate Event of Default if the Net Operating Income is less than
$1,000,000, to be tested as of the end of each calendar quarter. Borrower may
cure a default under this Section 3.1(n) upon payment to the Lender, within 45
days of the end of the calendar quarter upon which the default occurs, of (i) in
the case of the first such default, (x) $100,000, which amount shall be applied
to reduce the outstanding principal balance of the Note (as defined in the
Security Instrument), in such order as Lender shall determine, and (y) $10,000,
which amount shall be paid to Lender as a waiver fee and shall not be applied to
payment of the Note, and (ii) in the case of the second such default, (x)
$500,000, which amount shall be applied to reduce the outstanding principal
balance of the Note (as defined in the Security Instrument), in such order as
Lender shall determine, and (ii) $20,000, which amount shall be paid to Lender
as a waiver fee and shall not be applied to payment of the Note. No cure shall
be available in the case of the third such default. Borrower will provide Lender
with satisfactory evidence confirming compliance with the provisions of this
Section 3.1(n) within forty-five (45) days after the close of each calendar
quarter in the form of the Compliance Certificate attached hereto as Schedule I.
No Make-Whole Breakage Amount shall be due on account of the payments under
Section 3.1(n).
 
(o)  Intentionally Omitted.
 
(p)  State Mandated Reserve Account. Borrower shall maintain with Lender at all
times while the Loan is outstanding, the State of Pennsylvania mandated reserve
account (the “State Mandated Reserve Account”) for the CCRC Property.
 
(q)  Commitment Fee. Upon the execution of this Agreement, Borrower will pay
Lender a loan commitment fee in the amount of $25,000.
 
(r)  Transfer of License. Borrower shall apply to the State of Pennsylvania to
transfer the current Certificate of Licensure, issued by the Pennsylvania
Department of Health, from ARC Brandywine GP, LLC, the current license holder,
to Borrower and shall provide Lender a copy of the new license upon issuance,
but in any case, no later than June 30, 2006. Such transfer shall not require
the consent of Lender.
 
13

--------------------------------------------------------------------------------


(s)  Authorization to Transact Business. Within ninety (90) days from the date
hereof, Borrower shall provide Lender satisfactory evidence that the Borrower is
authorized to transact business in the commonwealth of Pennsylvania.
 
3.2.  Negative Covenants of the Borrower. The Borrower agrees as follows:
 
(a)  Licenses. The Borrower will not allow any breach, withdrawal, rating
reduction, restriction, suspension, probation, failure to renew, cancellation,
rescission, termination, lapse or forfeiture of any License, permit, right,
franchise or privilege materially necessary for the ownership or operation of
the CCRC Property for the purposes for which the CCRC Property is intended.
 
(b)  Agreements. The Borrower will not allow any breach, withdrawal,
restriction, suspension, probation, failure to renew, cancellation, rescission,
termination, lapse, alteration, forfeiture or modification of any material
Operating Agreements and Management Contracts.
 
(c)  Participation Agreements. Neither the Borrower nor any Property Related
Persons will be a party to a Participation Agreement with respect to the CCRC
Property.
 
(d)  Amendments; Terminations. The Borrower will not amend or terminate or agree
to amend or terminate any material License or consent to a waiver of, or waive,
any material provisions thereof or amend or terminate or agree to amend or
terminate, any material Operating Agreements and Management Contracts.
 
ARTICLE IV  
 
EVENTS OF DEFAULT
 
4.1.  Events of Default. Each of the following shall be an Event of Default
under this Agreement:
 
(a)  Any involuntary, imposed, required, actual, threatened or pending
revocation, suspension, termination, probation, restriction, limitation,
forfeiture or refusal to renew, any License necessary or material to the
operation of the CCRC Property.
 
(b)  If the United States Department of Health and Human Services, Office of the
Inspector General, or any federal, state or local Agency brings a claim, demand
or cause of action against a Property Related Person or any shareholders,
partners, members, directors, officers, employees or agents of a Property
Related Person for violation of Section 1128A, 1128C or 1877 of the Social
Security Act (42 U.S.C. §§ 1320a-7a, 1320a-7c and 1395nn), the False Claims Act
(31 U.S.C. § 3729 et seq.), or the Program Fraud Civil Remedies Act of 1986 (31
U.S.C. §3801 et seq.).
 
(c)  The failure of Borrower timely and properly to observe, keep or perform any
covenant, agreement, warranty or condition herein required to be observed, kept
or performed if such failure continues for 30 days after receipt by Borrower of
written notice and demand for the performance of such covenant, agreement,
warranty or condition (the “Grace Period”); provided, however, that the Grace
Period shall be extended up to an additional 60 days (for a total of 90 days
from the date of default) if (i) Borrower immediately commences and diligently
pursues the cure of such default and delivers (within the Grace Period) to
Lender a written request for more time and (ii) Lender determines in good faith
that (1) such default cannot be cured within the Grace Period but can be cured
within 90 days after the default, (2) no lien or security interest created by
the Loan Documents will be impaired prior to completion of such cure, and (3)
Lender's immediate exercise of any remedies provided under the Loan Documents or
by law is not necessary for the protection or preservation of the collateral
subject to the Loan Documents or Lender's interest therein.
 
14

--------------------------------------------------------------------------------


(d)  The occurrence of an Event of Default (as such term is defined therein)
under the Security Instrument.
 
(e)  Any representation contained herein is false or misleading in any material
respect when made.
 
(f)  The occurrence of a default under Section 3.1(n) that is not cured pursuant
to the terms set forth in such Section.
 
(g)  The occurrence of a default under the Pledge Agreement or Security
Agreement which remains uncured after any applicable notice and cure periods.
 
ARTICLE V  
 
MISCELLANEOUS
 
5.1.  Rights of Lender. Lender may waive any default or Event of Default without
waiving any other prior or subsequent default or Event of Default. Lender may
remedy any Event of Default without waiving the Event of Default remedied.
Neither the failure by Lender to exercise, nor the delay by Lender in
exercising, any right, power or remedy upon any Event of Default shall be
construed as a waiver of such Event of Default or as a waiver of the right to
exercise any such right, power or remedy at a later date. No single or partial
exercise by Lender of any right, power or remedy hereunder shall exhaust the
same or shall preclude any other or further exercise thereof, and every such
right, power or remedy hereunder may be exercised at any time and from time to
time. No modification or waiver of any provision hereof or consent to any
departure by Borrower therefrom shall in any event be effective unless the same
shall be in writing and signed by Lender and then such waiver or consent shall
be effective only in the specific instances, for the purpose for which given and
to the extent therein specified. No notice to nor demand on Borrower in any case
shall of itself entitle Borrower to any other or further notice or demand in
similar or other circumstances.
 
5.2.  Heirs, Successors and Assigns. The terms, provisions, covenants and
conditions hereof shall be binding upon Borrower, and the heirs, devisees,
representatives, successors and assigns of Borrower including all successors in
interest of Borrower in and to all or any part of the CCRC Property, and shall
inure to the benefit of the Lender and its heirs, successors, substitutes and
assigns. All references in this Agreement to Borrower or Lender shall be deemed
to include all such heirs, devisees, representatives, successors, substitutes
and assigns.
 
15

--------------------------------------------------------------------------------


5.3.  Severability. A determination that any provision of this Agreement is
unenforceable or invalid shall not affect the enforceability or validity of any
other provision and any determination that the application of any provision of
this Agreement to any person or circumstance is illegal or unenforceable shall
not affect the enforceability or validity of such provision as it may apply to
any other persons or circumstances.
 
5.4.  Gender and Number. Within this Agreement, words of any gender shall be
held and construed to include any other gender, and words in the singular number
shall be held and construed to include the plural, and words in the plural
number shall be held and construed to include the singular, unless in each
instance the context otherwise requires.
 
5.5.  Counterparts. This Agreement may be executed in any number of counterparts
with the same effect as if all parties hereto had signed the same document. All
such counterparts shall be construed together and shall constitute one
instrument, but in making proof hereof it shall only be necessary to produce one
such counterpart.
 
5.6.  Joint and Several. Where two or more persons or entities have executed
this Agreement as Borrower, the obligations of Borrower hereunder shall be joint
and several.
 
5.7.  Headings. The Section headings contained in this Agreement are for
convenience only and shall in no way enlarge or limit the scope or meaning of
the various and several Sections hereof.
 
5.8.  Amendments. Neither this Agreement nor any provision hereof may be
changed, waived, discharged or terminated orally, but only by an instrument in
writing signed by the party against whom enforcement of the change, waiver,
discharge or termination is sought.
 
5.9.  Notice. Any notice or communication required or permitted hereunder shall
be given in the manner set forth in the Security Instrument.
 
5.10.  Time Is of the Essence. Time is of the essence of this Agreement.
 
5.11.   Assignment by Lender. Lender shall have the right to assign any portion
of the Loan Documents and/or the Loan and to disseminate to such assignee or any
proposed assignee any information it has pertaining to the Loan, including
without limitation, complete and current credit information on Borrower, any of
its principals and any guarantor. In the event of such an assignment, Borrower
will agree to such modifications to the Loan Documents as will facilitate such
assignment, provided that such modifications will not materially add to the
obligations of Borrower. It is understood that any assignment by Lender will not
result in additional cash expense to Borrower. Neither the shareholders, nor the
trustees of a real estate investment trust assignee shall be personally liable
for the obligations of such trust and Borrower will agree to look solely to the
trust property for the payment of any claim hereunder.
 
5.12.  Loan Participation . Borrower acknowledges and agrees that Lender may,
from time to time, sell or offer to sell interests in the Loan and Loan
Documents to one or more participants. Borrower authorizes Lender to disseminate
to such participant or prospective participant, any information it has
pertaining to the Loan, including without limitation, complete and current
credit information on the Borrower, any of its principals and guarantor. Upon
request, Borrower shall execute and deliver new or replacement promissory notes
to Lender and the assignee of Lender evidencing their respective prorata share
of the Loan, provided Borrower is provided with cancelled notes or other
indemnities or assurances with respect to notes being replaced, if any.
 
16

--------------------------------------------------------------------------------


5.13.  Confidential Information. During the term of the Loan, Lender, its agents
or employees may encounter individually identifiable healthcare information or
other confidential information relating to the residents at the Facility or the
CCRC Property (collectively, the "Confidential Information"). Unless otherwise
required by law, Lender, its agents and employees shall not disclose, compile,
aggregate, remove from the Facility or record in any manner any Confidential
Information, and shall not cause Borrower, any Property Related Person, the
Facility or the CCRC Property to violate any laws, regulations or ordinances
intended to protect the privacy rights of the residents at the Facility,
including, without limitation, HIPAA or its implementing regulations.
 
IN WITNESS WHEREOF, Borrower and Lender have hereunto caused these presents to
be executed on the date first above written.
 


 
REMAINDER OF PAGE INTENTIONALLY BLANK
 
SIGNATURE PAGES FOLLOW
 


17

--------------------------------------------------------------------------------




SIGNATURE PAGE OF BORROWER TO
LOAN AGREEMENT
 
ARC BRANDYWINE, L.P., a Delaware limited partnership
 

 
By:
ARC Brandywine GP, LLC, a Tennessee
limited liability company, its general partner

 


 
 

 
By:
                                                                       

 
Name:
                                                                       

  Title:                                                                        

 
 

--------------------------------------------------------------------------------



SIGNATURE PAGE OF LENDER TO
LOAN AGREEMENT
 

        GUARANTY BANK, a federal savings bank  
   
   
    By:   /s/ Jeff C. Ringwald  

--------------------------------------------------------------------------------

  Name: Jeff C. Ringwald
Title: Senior Vice President 


 





--------------------------------------------------------------------------------




SCHEDULE I
 
COMPLIANCE CERTIFICATE
 
Quarterly Net Operating Income Test
 




Guaranty Bank
8333 Douglas Avenue, Suite 1100
Dallas, TX 75225
Attn: Healthcare Finance Lending Division
 

 
RE:
Loan Agreement dated December ___, 2005 (the “Agreement”), by and between ARC
Brandywine, L.P. (the “Borrower”), and Guaranty Bank

 
The undersigned officer of Borrower does hereby certify, to the best of his
knowledge and belief, that for the calendar quarter ending ____________,
20___(the “Calendar Quarter”):
 
1. No Event of Default has occurred or exists except ____________________
___________________________________________.
 
2. The CCRC Property quarterly Net Operating Income was:
 

 
Required:
$1,000,000

Actual: $__________


3. The financial statements of Borrower and the CCRC Property and the rent
roll/census attached hereto are true and correct. Copies of the financial
statements of Guarantor are attached.


4. Attached hereto are copies of all matters with respect to which Borrower is
required to give Lender notice under Section 3.1(d) of the Loan Agreement.


5. Capitalized terms not defined herein shall have the meanings given to such
terms in the Agreement.
 
6. The manner of calculation of the above is attached.


ARC BRANDYWINE, L.P., a Delaware limited
partnership


By: ARC Brandywine GP, LLC, a Tennessee
limited liability company, its general partner


 

 
By:
                                                                       

 
Name:
                                                                       

  Title:                                                                        

 
 
 

--------------------------------------------------------------------------------


Exhibit A
 
LEGAL DESCRIPTION
 
CCRC PROPERTY
 
 
PREMISES A
 
ALL THAT CERTAIN LOT OR PIECE OF GROUND SITUATE IN WEST BRANDYWINE TOWNSHIP,
CHESTER COUNTY, PENNSYLVANIA, BOUNDED AND DESCRIBED ACCORDING TO ALTA/ASCM LAND
TITLE SURVEY FOR FREEDOM VILLAGE AT BRANDYWINE, PREPARED BY EDWARD B. WALSH AND
ASSOCIATES, INC., 125 DOWLIN FORGE ROAD, LIONVILLE PROFESSIONAL CENTER, EXTON,
PA, DATED MAY 16, 2005, AS FOLLOWS:
 
BEGINNING AT A SPIKE ON THE TITLE LINE IN THE BED OF CALN MEETINGHOUSE ROAD
(T-413), A CORNER OF LANDS NOW OR FORMERLY OF WILLIAM F. HAMMELL AND DIANE H.
HAMMELL, HIS WIFE; THENCE EXTENDING ALONG SAID TITLE LINE IN THE BED OF SAID
ROAD THE SIX (6) FOLLOWING COURSES AND DISTANCES: (1) SOUTH 83 DEGREES 00
MINUTES 14 SECONDS EAST 101.67 FEET TO A PK NAIL; (2) SOUTH 81 DEGREES 46
MINUTES 14 SECONDS EAST 160.73 FEET TO A PK NAIL: (3) SOUTH 72 DEGREES 08
MINUTES 14 SECONDS EAST 180.25 FEET TO A PK NAIL; (4) SOUTH 70 DEGREES 14
MINUTES 14 SECONDS EAST 179.80 FEET TO A PK NAIL; (5) SOUTH 69 DEGREES 21
MINUTES 14 SECONDS EAST 295.20 FEET TO A PK NAIL; (6) SOUTH 71 DEGREES 03
MINUTES 57 SECONDS EAST 431.61 FEET TO A SPIKE ON THE LINE DIVIDING EAST
BRANDYWINE AND WEST BRANDYWINE TOWNSHIPS; THENCE EXTENDING THE ALONG SAME,
CROSSING THE SOUTHERLY SIDE OF CALN MEETINGHOUSE ROAD AND ALONG LANDS NOW OR
FORMERLY OF KEVIN AND LYNNE M. SASKA AND JEFFREY S. CHAMBERLAIN, RESPECTIVELY,
SOUTH 00 DEGREES 21 MINUTES 14 SECONDS WEST 609.79 FEET, TO A REBAR IN THE NORTH
LINE OF LANDS NOW OR FORMERLY OF WILLIAM F. HAMMELL AND DIANE H. HAMMELL; THENCE
EXTENDING ALONG SAID LANDS THE THREE (3) FOLLOWING COURSES AND DISTANCES: (1)
LEAVING THE TOWNSHIP DIVIDING LINE, SOUTH 85 DEGREES 10 MINUTES 24 SECONDS WEST
15.86 FEET TO A REBAR; (2) SOUTH 04 DEGREES 49 MINUTES 36 SECONDS EAST 174.90
FEET TO AN IRON PIN; (3) SOUTH 85 DEGREES 11 MINUTES 30 SECONDS WEST 1161.31
FEET TO A CORNER OF LANDS NOW OR FORMERLY OF COATESVILLE HOSPITAL CORPORATION;
THENCE EXTENDING ALONG SAME, ALONG LANDS OF PREMISES "B" - TRACT I (AS SHOWN ON
SAID PLAN), AND ALONG LANDS NOW OR FORMERLY OF WILLIAM F. AND DIANE H. HAMMELL,
NORTH 05 DEGREES 30 MINUTES 14 SECONDS WEST, CROSSING A DRAINAGE EASEMENT AND
RECROSSING THE SOUTHERLY SIDE OF CALN MEETINGHOUSE ROAD, 1284.26 FEET TO THE
FIRST MENTIONED POINT AND PLACE OF BEGINNING. CONTAINING: 29.368 ACRES OF LAND,
BE THE SAME MORE OR LESS.
 
1

--------------------------------------------------------------------------------


 
PREMISES B
 
ALL THOSE CERTAIN LOTS OR PIECES OF GROUND SITUATE IN WEST BRANDYWINE TOWNSHIP,
CHESTER COUNTY, PENNSYLVANIA, BOUNDED AND DESCRIBED ACCORDING TO AN ALTA/ASCM
LAND TITLE SURVEY FOR FREEDOM VILLAGE AT BRANDYWINE, PREPARED BY EDWARD B. WALSH
AND ASSOCIATES, INC.,125 DOWLIN FORGE ROAD, LIONVILLE PROFESSIONAL CENTER,
EXTON, PA, DATED MAY 16, 2005, AS FOLLOWS:
 
TRACT I
 
BEGINNING AT A MAG NAIL SET ON THE TITLE LINE IN THE BED OF REECEVILLE ROAD
(S.R. 4005), THE SOUTHWESTERLY CORNER OF LANDS NOW OR FORMERLY OF JOHN AND MARY
J. MAX; THENCE EXTENDING ALONG SAID LANDS AND CROSSING THE EASTERLY SIDE OF SAID
ROAD, ALONG THE SOUTHERLY SIDE OF A SIGN/GRADING EASEMENT, NORTH 84 DEGREES 48
MINUTES 04 SECONDS EAST CROSSING A MONUMENT AT 30.14 FEET, A TOTAL DISTANCE OF
240.05 FEET TO A POINT 0.60' SOUTHWEST OF A MONUMENT FOUND, A CORNER OF LANDS
NOW OR FORMERLY OF WILLIAM F. HAMMELL AND DIANE H. HAMMELL; THENCE EXTENDING
ALONG SAME, CROSSING A 20 FOOT WIDE WATER EASEMENT, NORTH 84 DEGREES 46 MINUTES
59 SECONDS EAST 509.84 FEET TO A REBAR SET IN THE WEST LINE OF PREMISES A,
HEREINABOVE DESCRIBED; THENCE EXTENDING ALONG SAID LANDS, SOUTH 05 DEGREES 30
MINUTES 14 SECONDS EAST 60.00 FEET TO A REBAR SET, A CORNER OF LANDS NOW OR LATE
OF COATESVILLE HOSPITAL CORPORATION; THENCE EXTENDING ALONG SAID LANDS, THE
FOLLOWING TWO (2) COURSES AND DISTANCES: (1) RECROSSING SAID WATER EASEMENT,
SOUTH 84 DEGREES 46 MINUTES 59 SECONDS WEST 512.44 FEET TO AN IRON PIN; (2)
ALONG THE NORTHERLY SIDE OF A SIGN/GRADING EASEMENT, SOUTH 84 DEGREES 48 MINUTES
04 SECONDS WEST, CROSSING OVER A MAG NAIL SET ON THE EASTERLY SIDE OF PREMISES B
- TRACT II HEREINBELOW DESCRIBED, ALONG THE NORTHERLY LINE OF THE SAME, CROSSING
OVER ANOTHER MAG NAIL SET ON THE EASTERLY SIDE OF SAID REECEVILLE ROAD, 239.05
FEET TO A MAG NAIL SET ON THE TITLE LINE IN THE BED OF SAID ROAD; THENCE
EXTENDING ALONG SAME, NORTH 03 DEGREES 58 MINUTES 08 SECONDS WEST 60.01 FEET TO
THE FIRST MENTIONED POINT AND PLACE OF BEGINNING.
 
CONTAINING: 1.034 ACRES OF LAND, BE THE SAME MORE OR LESS.
 
TRACT II
 
BEGINNING AT A MAG NAIL SET ON THE EASTERN LEGAL RIGHT-OF-WAY LINE OF REECEVILLE
ROAD (S.R. 4005), 40 FEET WIDE AND ON THE SOUTH LINE OF TRACT I, HEREINABOVE
DESCRIBED; THENCE FROM SAID POINT OF BEGINNING, ALONG TRACT I, NORTH 84 DEGREES
48 MINUTES 04 SECONDS EAST 10.00 FEET TO A MAG NAIL SET; THENCE LEAVING SAID
LINE OF TRACT I, ALONG LANDS NOW OR LATE OF WILLIAM D. AND MARY R. HUTTINGER,
THE FOLLOWING TWO (2) COURSES AND DISTANCES: (1) IN A SOUTHERLY DIRECTION, SOUTH
03 DEGREES 58 MINUTES 08 SECONDS EAST 250.00 FEET TO AN IRON PIN; (2) SOUTH 84
DEGREES 48 MINUTES 04 SECONDS WEST 10.00 FEET TO A POINT ON THE EASTERN LEGAL
RIGHT-OF-WAY LINE OF REECEVILLE ROAD (S.R. 4005) 40 FEET WIDE; THENCE CONTINUING
ALONG SAID RIGHT-OF-WAY LINE IN A NORTHERN DIRECTION, NORTH 03 DEGREES 58
MINUTES 08 SECONDS WEST250.00 FEET TO THE POINT AND PLACE OF BEGINNING.
 
2

--------------------------------------------------------------------------------


CONTAINING: 2,500 SQUARE FEET OF LAND, BE THE SAME MORE OR LESS.
 
 
BEING: CHESTER COUNTY TAX PARCEL 29-7-172
 
EXCEPTING THEREOUT AND THEREFROM: ALL THOSE LIFE ESTATE INTERESTS CONVEYED IN
CONDOMINIUM UNITS (FREEDOM VILLAGE AT BRANDYWINE, A CONDOMINIUM) IN VARIOUS
DEEDS OUT OF FREEDOM VILLAGEAT BRANDYWINE LIMITED PARTNERSHIP (DECLARANT).

 
3

--------------------------------------------------------------------------------

